En J’unz Asociado Sr. Figueras,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando: que según la regla 79?" de la Orden General No. 118, serie de 1899, el recurso de casación por infrac-ción de ley, además de los casos establecidos por la ley de Enjuiciamiento Civil, procede también por error en la apre-ciación de toda clase de pruebas, cuyo concepto por su ge-neralidad tiene que ser extensivo á la testifical y pericial, sin que por ello puedan estimarse derogados los artículos 1690 en su número 7?, y 1718 de la ley citada, de los cuales se desprende, que aquel error, en el caso de ser de hecho, ha de resultar de documentos ó autos auténticos, que de-muestren la equivocación evidente del juzgador, y en el caso de ser de derecho, ha de citarse, con precisión y clari-dad, la ley ó doctrina legal que se crea infringida y el con-cepto en que lo haya sido.
Considerando: que siendo esta la doctrina que en diferen-tes casos ha consignado este Tribunal, al interpretar en este punto la Orden General No. 118, el recurso es inadmisible por los fnotivos primero, cuarto y noveno, porque las cues-tiones de identidad de las cosas que se trata de reivindicar, de posesión, y su buena ó mala fé, son de puro hecho, y como tales están subordinadas á la apreciación del Tribunal sen-tenciador, á la cual debe ajustarse la casación mientras no se *380demuestre error de hecho ó de derecho que la invaliden; y al impugnar el recurrente las pruebas, en el apartado 9 de su escrito, fundado en el número 7 del artículo 1690 de la Ley de Enjuiciamiento Civil, no se citan concretamente los documentos 6 autos auténticos que revelen la equivocación evidente del Tribunal á quo, sino que se citan confundidas las pruebas que supone favorables á su propósito, sin expresar tampoco si ha habido error de derecho en la apreciación de las mismas.
Considerando: que si bien es cierto que el Tribunal Supremo de España ha declarado en más de una sentencia que no puede entablarse con éxito la acción reivindicatoria contra el poseedor de una cosa que la tiene con algún título, sin que preceda el ejercicio de otra adecuada para destruirlo; ésto es, para el caso en que de la nulidad del título del demandado surja el derecho que ejercita el actor, pero no, como consignan las sentencias de 4 de Julio y 18 de Diciem-bre de 1891, cuando ambas partes derivan sus respectivos derechos de documentos y hechos distintos, sin relación ni dependencia entre los traídos por el actor y los aducidos por la .parte demandada, y queda, en este concepto, reducido el litigio á la discusión sobre el valor, eficacia y preferencia de los documentos ó datos que respectivamente sirvieron de fundamento á las partes; por cuya razón la sentencia recu-rrida no infringe la doctrina que invoca el recurso en el segundo y tercer motivo, prescindiendo de que en este último se dá al título del demando un origen que no se alegó ni en' el escrito de contestación de - la demanda, ni en el de dúplica, cual es la procedencia que boy se atribuye á una concesión de terreno del Estado, de 12 de Agosto de 1874, cuestión que no ha sido debatida en el período opor-tuno' y que no puede plantearse por primera vez en casación.
Considerando: que también se ha declarado, entre otras sentencias, en la de 9 de Julio de 1891, que el éxito de una acción reivindicatoria de una ó varias fincas no lleva consigo ineludiblemente, en todo caso, el abono de los frutos por ella *382producidos y la indemnización por los menoscabos causados, sino que esta obligación del poseedor que fuese vencido en juicio está subordinada á las circunstancias que en la pose-sión concurren, y, por tanto, ha podido estimar la sentencia recurrida, como lo ha hecho, que había lugar á la reivindi-cación de las porciones de terreno litigiosas, y declarar, no obstante, sin lugar la devolución de los frutos, y la indemni-zación de perjuicios, porque la declaratoria afirmativa supon-dría mala fé en la posesión del demandado, que no se ha declarado, y así las cosas, no se ha infringido la doctrina in-vocada en el quinto motivo del recurso.
Considerando: en cuanto al motivo sexto, que el Tribunal sentenciador ha interpretado y aplicado rectamente el artículo 348 del Código Civil y la doctrina de las sentencias que en el mismo se citan, porque el Tribunal no ha ido en su resolución contra la definición de la propiedad, que no otra cosa hace el artículo citado, sino que ha entendido por la prueba, que no ha sido impugnada en forma, que el de-recho está de parte del actor y esto precisamente después de haber ejercitado el demandado su acción dentro del juicio para conservar los terrenos que le discutía el demandante, quien, por ostentar sus títulos inscritos tenía dentro de esa inscripción deslindada y bien determinada las fincas á que el litigio se refiere.
Considerando : que en los motivos séptimo y octavo se in-siste en que antes de ejercitarse la acción reivindicatoría ha debido pedirse la nulidad del título del demandado, afirma-ción que ya se ha considerado en el sentido de que en el presente caso tal solicitud previa carecía de razón legal y que no son de aplicación por tanto, las disposiciones que se suponen infringidas; pero también se cita el párrafo 3 del artículo 79 de la Ley Hipotecaria, y no debe perderse de vista, según la Resolución de la Dirección General de 21 de Noviembre de 1881, que los asientos del Registro tienen por ■objeto dar publicidad á los derechos civiles que en ellos constan, de donde se infiere que extinguidos éstos por una *384sentencia judicial, aquéllos! deben forzosamente caducar, como que toman su fuerza y raíz de los. indicados derechos y que una sentencia tiene fuerza de ley para el caso particular en que se dicta, sin que sea obstáculo el precepto conte-nido en el- párrafo 3? del artículo 83 de la Ley Hipotecaria, al cual parece que trata de referirse el recurrente, sin ci-. tarlo, porque ésta parte del supuesto de que sea necesario el consentimiento de los interesados, y en el caso de que se trata, tal consentimiento es innecesario, porque el que os-tentó el título de dueño, fué privado de su derecho, me-diante un fallo que, al ser ejecutorio, es por sí solo bastante para la cancelación, según el artículo 82 de la misma ley. y si después de este pleito de reivindicación, ya ejecutoriado, hubiera de seguirse un nuevo juicio contra el demandado, para obtener la cancelación del asiento de dominio, hecho á su favor, se originarían gastos y dilaciones innecesarios, dado que en este segundo litigio no versaría, en último re-sultado la cuestión, más que sobre el mismo derecho de pro-piedad, que definitivamente quedó resuelto en la primera sentencia judicial.
Considerando: en cuanto al recurso fundado en el nú-mero 3? del artículo 1690, que también está contenido en el apartado octavo del escrito de interposición, que hay que tener en cuenta, no obstante de no citarse disposición alguna infringida, que la sentencia recurrida ha resuelto exclusiva-mente sobre lo pedido en el escrito de demanda-y en el de réplica, en el cual, como en el de dúplica, pueden las partes, según el artículo 547 de la Ley de Enjuiciamiento Civil, ampliar, adicionar ó modificar las pretensiones y excepcio-nes que hayan formulado en la demanda y contestación; y como el tribunal sentenciador, teniendo esto en cuenta, se ha ajustado á lo dispuesto en el artículo 358 de la ley pro-cesal citada, no puede afirmarse que el fallo haya otorgado más de lo pedido.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de casación interpuesto por Don Pedro Si-*386món Battistini, á quien condenamos en las costas del re-curso, y líbrese al Tribunal de Distrito de San Juan la cer-tificación correspondiente, con devolución de los autos que ba remitido.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciado Hernández y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.